                                                                                     FILED
                                                                              2021 JUN 23 PM 2:39
                                                                                    CLERK
                                                                              U.S. DISTRICT COURT

                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


 UNITED STATES OF AMERICA,
                                                    MEMORANDUM DECISION AND ORDER
       Plaintiff,                                   DENYING MOTION FOR A FINAL
                                                    ORDER OF FORFEITURE
 v.

 ANTHONY JUNIOR ALMAGUER,                           Case No. 2:20-cr-00273-JNP

       Defendant.                                   District Judge Jill N. Parrish



       Before the court is the Government’s motion for a final order of forfeiture. ECF No. 43.

The court DENIES the motion for three reasons.

       First, the government has not published notice for the 8 rounds of Hornandy ammunition

CAL: 9 added in the Amended Preliminary Order of Forfeiture. See ECF No. 41. Accordingly, this

portion of the government’s proposed final order of forfeiture is not ripe for a final order.

       Second, a third party has thirty days from “final publication of notice” to assert a legal

interest in the property and request an ancillary proceeding. 21 U.S.C. § 853(n)(2). The

government published the requisite notice for the items listed in the Preliminary Order of

Forfeiture from May 19, 2021 to June 17, 2021. Because thirty days has not elapsed from June 17,

2021—the date of the final publication of notice—a third party still has time to assert a claim to

the property contained in that notice.

       Third, a formal final notice of forfeiture will likely be unnecessary in this case. Under Rule

32.2(c)(2) of the Federal Rules of Criminal Procedure, “[i]f no third party files a timely petition,

the preliminary order becomes the final order of forfeiture if the court finds that the defendant . . .
had an interest in the property that is forfeitable under the applicable statute.” Both the Preliminary

Order of Forfeiture and the Amended Preliminary Order of Forfeiture contain findings that that

the defendant had an interest in the property listed in those documents. Thus, if no third party

timely petitions for an ancillary proceeding, the preliminary order of forfeiture will automatically

become the final order of forfeiture. If a timely petition is filed, the court can enter a formal final

order of forfeiture after the ancillary proceeding.

               DATED June 23, 2021.

                                               BY THE COURT



                                               ______________________________
                                               Jill N. Parrish
                                               United States District Court Judge




                                                  2
